1. There are no accessories in misdemeanors.
2. Denial of new trial after conviction of unlawfully selling intoxicating liquors was not error.
                       DECIDED SEPTEMBER 8, 1941.
1. There are no accessories in misdemeanors. In such cases, "Whether the indictment is joint or several, any particular defendant accused therein of having committed the misdemeanor may be convicted by proof either that he directly and personally enacted the criminal transaction, or that he procured, counseled, commanded, aided, or abetted the criminal transaction of another, who was the direct and immediate actor." Loeb v.State, 6 Ga. App. 23 (1 a), 30 (64 S.E. 338).
2. The jury were authorized to find that the defendant stationed himself on the front porch of his house and directed customers to the rear of the same where others, who had no licenses, were actually controlling, possessing, and selling whisky that did not bear tax stamps. Loeb v. State, supra;Holt v. State, 7 Ga. App. 77 (66 S.E. 279); Smith v.State, 40 Ga. App. 622 (150 S.E. 923). The motion for new trial contains only the general grounds. The evidence for the State, if credible, was sufficient to *Page 750 
support the verdict. The jury being the judges of the weight of the evidence, this court can not disturb the judgment refusing a new trial.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.